Title: Roger C. Weightman to James Madison, 14 June 1826
From: Weightman, Roger C.
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Washington,
                                
                                June 14. 1826.
                            
                        
                        As chairman of a committee appointed by the citizens of Washington to make arrangements for celebrating the
                            fiftieth anniversary of American Independence in a manner worthy of the Metropolis of the nation, I am directed to invite
                            you, as one of the former Presidents of the United States, to honor the city with your presence on the occasion.
                        I am further instructed to inform you that, on receiving your acceptance of this invitation, a special
                            deputation will be sent to accompany you from your residence to this city and back to your home. With sentiments of the
                            highest respect & veneration, I have the honor to be, your most obedient servant,
                        
                            
                                R. C. Weightman,
                                                
                            Mayor of Washington &
                                                
                            
                            chairman of the Comee of arrangement.
                        
                    